Citation Nr: 1137097	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  10-44 024A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an increased rating for degenerative intervertebral disc disease of the lumbar spine, currently evaluated as 20 percent disabling.

2.  Entitlement to an initial evaluation in excess of 10 percent for right S-1 sensory radiculopathy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The Veteran served on active duty from November 1988 to March 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that confirmed and continued the 20 percent evaluation assigned for degenerative intervertebral disc disease of the lumbar spine.  In addition, the RO granted a separate 10 percent evaluation for right S-1 radiation. 

The issue of entitlement to a total rating based on individual unemployability due to service-connected disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts a higher rating is warranted for his low back disability.  When he was examined by the VA in December 2009, a range of motion study of the lumbar spine revealed forward flexion was to 70 degrees; extension was to 8 degrees; lateral flexion was to 35 degrees, bilaterally; and lateral rotation was to 10 degrees, bilaterally.  The examiner noted there was evidence of pain following repetitive motion.  The Board acknowledges that the extent of the limitation of motion shown on this examination does not support a higher rating.  

However, VA outpatient treatment records subsequent to the VA examination show the Veteran has been receiving physical therapy for his low back disability.  In February 2010, the Veteran reported his low back pain had been improving, with reduced intensity and frequency of radicular symptoms.  However, three days earlier, he had a setback after shoveling snow.  His back pain was 7/10, even after using a TENS unit.  An examination demonstrated right lower extremity pain, from the buttock to the myocardial infarction-posterior thigh with numbness in the calf and toes.  It was also noted that movements of the lumbar spine were guarded and painful.  The examiner indicated trunk movements were not measured because of the Veteran's reluctance and pain.  In June 2010, he reported two falls in the previous week.  An examination revealed major loss of flexion and extension, and a moderate loss of side bending and rotation of the lumbar spine.  Except for a notation of a 10 degrees loss of extension, the range of motion was not provided.  

The United States Court of Appeals for Veterans Claims has also held that where the veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Although the most recent examination was conducted less than two years ago, there is evidence of possible increased severity of the Veteran's service-connected low back disability.  Under 38 C.F.R. § 3.326(a) (2011), a VA examination will be authorized where there is a possibility of a valid claim.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Contact the veteran and request that he furnish the names, addresses, and dates of treatment of all medical providers from whom he has received treatment for his service-connected low back disability since June 2010.  After securing the necessary authorizations for release of this information, the RO should seek to obtain copies of all treatment records referred to by the Veteran.

2.  Schedule a VA orthopedic examination to determine the nature and severity of the Veteran's low back disability.  All necessary tests should be performed.  The orthopedic examiner should comment on any functional impairment due to pain and the pathology associated with pain should be described.  With respect to the subjective complaints of pain, the examiner should be requested to specifically comment on whether pain is visibly manifested on movement of the joints, the presence and degree of, or absence of, muscle atrophy attributable to the service-connected disability and the presence or absence of any other objective manifestation that would demonstrate disuse or functional impairment due to pain attributable to the service-connected disability.  The claims folder should be made available to the examiner in conjunction with the examination.

3.  Following completion of the above, the RO should review the evidence and determine whether the Veteran's claim may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


